PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/387,741
Filing Date: 18 Apr 2019
Appellant(s): The Boeing Company



__________________
THE BOEING COMPANY
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/24/2022 appealing from the Office action mailed 08/25/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 08/25/2021 from which the appeal is taken have been modified by the Examiner (Nga X. Nguyen) dated 05/04/20222.  The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner 
Withdrawn the Claim Rejections-35 USC § 112: After careful reviewed the claimed limitation and Applicant’s remark, the Claim Rejection-35 USC § 112 Is Withdrawn.

(2) Response to Argument
A. Regarding on the Appellant’s argument section- GROUND OF REJECTION 1-Rejection under 112, Second Paragraph (specially on page 9).  
After careful reviewed and discussed, the claim Rejection under 112, 2nd paragraph is withdrawn.

B. Regarding on the Appellant’s argument section- GROUND OF REJECTION 2-Asserted Lack of Statutory Subject Matter (specially on page 10 thru page 13).
Appellant argues that the claim subject matter do not present any mathematical relationship or mathematical formulas, and do not contain limitations that be performed in the human mind which Examiner does not agree.
Claims 1-10 claim for a computer-implemented method comprises steps (claim 1, e.g.,) “receiving ...terrain and obstacle data”, “calculating ...a probabilistic trajectory …”, “calculating ...spatial buffer zones …”, “calculating …a number of homeotropically distinct paths …”, and “routing …according to one of the paths”.  Those function steps can be performed in the human mind, and the calculating of a probabilistic and a number of distinct paths are related to mathematic.
Claims 11-20 claim for a system comprises a control vehicle, and computer executes a program instruction of functions as same as claims 1-10 shown above.  The control vehicle and the computer for executing the program instructions are well-known as generic computer components.  Therefore, the claim limitation of claims 11-20 do not include an improvement to technology or technical field.
Claims 21-30 claim for a computer program product which comprises a non—volatile computer readable storage having program instructions performing steps of as shown in claims 1-10.  Again, the computer product as shown in claims 21-30 is well-known as generic computer components.  Therefore, the claim limitations do not include improvement to technology or technical field.

C. Regarding on the Appellant’s argument section- GROUND OF REJECTION 3-Asserted Obviousness (specially on page 14 thru page 16).
At page 14, Appellant argues that the cited combination of Estkowski and Muller do not disclose all features of the claims and the reasoning of the Office Action does not remedy the deficiencies of the references.  Wherein, Appellant pointed out that the cited references do not discloses “calculating, by a number of processors, spatial buffer zones around terrain and obstacles in the spatial zone of interest according to terrain and obstacle data uncertainty and resolution”, in claim 1.  Also,at page 15, Appellant argues that Muller does not teach “calculating, by a number of processors, spatial buffer zones around terrain and obstacles in the spatial zone of interest according to terrain and obstacle data uncertainty and resolution in claim 1.  Examiner disagrees to the Appellant’s argument.
Estkowski discloses an environment 100 including aircrafts and ground based system which communicate each other, see Fig.1, [0024].  Each aircraft has separation management, and the ground base system has a centralized separation management which compiles aircraft data, analyze data, and provides separation management to the aircraft (see at least [0026]).  The separation management calculates and addresses the use of the R1, R2 and R3 in maintaining airspace separation for potential safe separation zones between aircrafts, wherein R1 is a navigational uncertainty, R2 max maneuver uncertainty, and R3 is a solution of minimum safe distance of closest approach.  Therefore creating a solution safe separate window 308 does not include an intersection of the trajectory window 306 and the trajectory window R3 (see Fig.3, [0034]+) which meets the scope of  “calculating, by a number of processors, spatial buffer zones around terrain and obstacles in the spatial zone of interest according to terrain and obstacle data uncertainty and resolution” as shown in claim 1.
Estkowski discloses the claimed subject matter but fails to teach “receiving terrain data for a spatial zone of interest, and calculating spatial buffer zones around terrain.
Muller discloses a terrain awareness system (TAS) for advisory and warning indications to the pilot of an aircraft (see the abstract).  The TAS provides a terrain warning boundary as shown, in at least Fig.9, col 12, lines 10-55, with mountain zone, look-ahead distance zone, and the flight path angle gamma.  Wherein, the terrain includes mountains which equivalent obstacles, the mountain zone and look-ahead distance zone are equivalent spatial buffer zones around terrain, and the flight path angle gamma is a new calculated path for the aircraft avoiding colliding with the mountain.
All of the limitations of the current application’s claims are known in Estkoski and Muller.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Estkoski by including the terrain awareness system for providing advisory and warning indications to the pilot of an aircraft of the teaching of Muller who exemplifies the system receiving terrain data and calculating spatial buffer zones around terrain.  The substitution of Ville in view of Kim would yield a predictable result of controlling the aircraft traveling safety and enable avoiding collision with obstacles (such as mountain) effectively.

In response to the Appellant’s argument that the Office Action does not provide articulated reasoning with a rational underpinning to support the rejection or the combination, the Examiner recognizes that the cited references can not be arbitrarily combined and that there must be some reason why on skilled in the art would be motivated to make the proposed combination of Estkoski and Muller (see rule MPEP § 2141.01(a) states that in order for a reference to be used in an obviousness rejection, it must be analogous art to the claimed invention).  There is no requirement that a motivation to make the modification be expressly articulated.  The test for combining Estkoski and Muller is what the combination of disclosure taken as a whole would suggest to one of ordinary skill in the art.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/NGA X NGUYEN/           Primary Examiner, Art Unit 3662                                                                                                                                                                                             

Conferees:
/NGA X NGUYEN/Primary Examiner, Art Unit 3662                                                                                                                                                                                                        


JELANI SMITH, SPE, Art Unit 3662
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        

/MATTHIEU F SETLIFF/RQAS, OPQA                                                                                                                                                                                                        



(3) Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a)